Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Bergeson on 01/12/2022.
The application has been amended as follows: 

1.	A stable, single unit dose formulation of a supersaturated acetaminophen aqueous solution, said formulation consisting of: 
acetaminophen and water, wherein the concentration of acetaminophen is 2% w/v to 5% w/v in a volume of 1 mL to 5mL of a water, and
wherein the formulation has less than 200 ppb of air or oxygen dissolved in the water.
	Claim 15. (Canceled).
	18.	A stable, single unit dose formulation of supersaturated acetaminophen consisting of:
acetaminophen, 
water, and
w/v to 5% w/v and total volume of the formulation is between 1mL and 6mL, and 
wherein the formulation has less than 200 ppb of air or oxygen dissolved in the water.
19.	The stable, single unit dose formulation of supersaturated acetaminophen of claim 18, wherein the local anaesthetic is a short-acting local anaesthetic selected from lidocaine, articaine, oxybuprocaine, and chloroprocaine or a medium-acting local anesthetic selected from prilocaine, mepivacaine, and etidocaine.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The ‘746 publication teaches paracetamol in the claimed volumes and higher than the claimed concentration ranges (page 4, last paragraph) however requires additional ingredients such as glycofurol, alcohol and benzyl alcohol (page 9, first-third paragraph) and thus does not render the instant invention prima facie obvious.
The ‘175 publication teaches solutions of stable paracetamol (abstract) however requires the use of additional solvents other than water, including glycerol formal and ethanol (Example 2) and thus does not render the instant invention prima facie obvious.
	The closet prior art is the ‘474 publication which teaches intravenous administration of acetaminophen (abstract) with an acetaminophen concentration of about 0.5 to about 10% (w/v) [0011] in a volume of 1 ml to about 200 ml [0064].  The acetaminophen in solution has an increase in stability when oxygen is removed by bubbling an inert gas through the solution [0058].  In some embodiments the 
	The ‘474 publication prior art overlaps with the claimed composition, however the teachings are broad and would not lead one of ordinary skill in the art to the specifically claimed compositions which contains no additional ingredients, a narrow concentration range of acetaminophen, a narrow volume range wherein stability is provided by the removal of dissolved oxygen or air.  The ‘474 publication does not guide one of ordinary skill in the art to a composition containing only acetaminophen and water or only acetaminophen, a local anesthetic and water in the specifically claimed supersaturated concentration range and volume.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 1 and 18-20 are allowed.
Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LMB/           Examiner, Art Unit 1613                                                                                                                                                                                             
/ANDREW S ROSENTHAL/           Primary Examiner, Art Unit 1613